 



EXHIBIT 10.1
Goldleaf Financial Solutions, Inc.
(f/k/a Private Business, Inc.)
Shares of Common Stock
UNDERWRITING AGREEMENT
October 4, 2006
FRIEDMAN, BILLINGS, RAMSEY & CO., INC.
   as Representative of the several Underwriters
c/o Friedman, Billings, Ramsey & Co., Inc.
1001 19th Street North
Arlington, Virginia 22209
Dear Sirs:
          Goldleaf Financial Solutions, Inc. (f/k/a Private Business, Inc.), a
Tennessee corporation (the “Company”), confirms its agreement with each of the
Underwriters listed on Schedule I hereto (collectively, the “Underwriters”), for
whom Friedman, Billings, Ramsey & Co., Inc. is acting as representative (in such
capacity, the “Representative”), with respect to (i) the sale by the Company of
10,000,000 shares (the “Initial Shares”) of Common Stock, no par value share, of
the Company (the “Common Stock”), and the purchase by the Underwriters, acting
severally and not jointly, of the respective number of shares of Common Stock
set forth opposite the names of the Underwriters in Schedule I hereto, and
(ii) the grant of the option described in Section 1(b) hereof to purchase all or
any part of 1,500,000 additional shares of Common Stock to cover over-allotments
(the “Option Shares”), if any, from the Company to the Underwriters, acting
severally and not jointly, in the respective numbers of shares of Common Stock
set forth opposite the names of each of the Underwriters listed in Schedule I
hereto. The Initial Shares to be purchased by the Underwriters and all or any
part of the Option Shares subject to the option described in Section 1(b) hereof
are hereinafter called, collectively, the “Shares.”
          The Company understands that the Underwriters propose to make a public
offering of the Shares as soon as the Underwriters deem advisable after this
Underwriting Agreement (the “Agreement”) has been executed and delivered.
          The Company has filed with the Securities and Exchange Commission (the
“Commission”), a registration statement on Form S-1 (No. 333-133542) including a
related preliminary prospectus, for the registration of the Shares under the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations thereunder (the “Securities Act Regulations”). The Company has
prepared and filed such amendments to the registration statement and such
amendments or supplements to the related preliminary

 



--------------------------------------------------------------------------------



 



prospectus as may have been required to the date hereof, and will file such
additional amendments or supplements as may hereafter be required. The
registration statement has been declared effective under the Securities Act by
the Commission. The registration statement, as amended at the time it was
declared effective by the Commission (and, if the Company files a post-effective
amendment to such registration statement which becomes effective prior to the
Closing Time (as defined below), such registration statement as so amended) and
including all information deemed to be a part of the registration statement
pursuant to incorporation by reference, Rule 430A of the Securities Act
Regulations or otherwise, is hereinafter called the “Registration Statement.”
Any registration statement filed pursuant to Rule 462(b) of the Securities Act
Regulations is hereinafter called the “Rule 462(b) Registration Statement,” and
after such filing the term “Registration Statement” shall include the 462(b)
Registration Statement. Each prospectus included in the Registration Statement
before it was declared effective by the Commission under the Securities Act, and
any preliminary form of prospectus filed with the Commission by the Company with
the consent of the Underwriters pursuant to Rule 424(a) of the Securities Act
Regulations, is hereinafter called the “Preliminary Prospectus.” The term
“Prospectus” means the final prospectus, as first filed with the Commission
pursuant to paragraph (1) or (4) of Rule 424(b) of the Securities Act
Regulations, and any amendments thereof or supplements thereto.
          The Commission has not issued any order preventing or suspending the
use of any Preliminary Prospectus.
          The term “Disclosure Package” means (i) the Preliminary Prospectus, as
most recently amended or supplemented immediately prior to the Initial Sale Time
(as defined herein), (ii) the Issuer Free Writing Prospectuses (as defined
below), if any, identified in Schedule II hereto, and (iii) any other Free
Writing Prospectus (as defined below) that the parties hereto shall hereafter
expressly agree to treat as part of the Disclosure Package.
          The term “Issuer Free Writing Prospectus” means any issuer free
writing prospectus, as defined in Rule 433 of the Securities Act Regulations.
The term “Free Writing Prospectus” means any free writing prospectus, as defined
in Rule 405 of the Securities Act Regulations.
          The Company and the Underwriters agree as follows:

  1.   Sale and Purchase:

     (a) Initial Shares. Upon the basis of the warranties and representations
and other terms and conditions herein set forth, at the purchase price per share
of Common Stock of $5.50, the Company agrees to sell to the Underwriters the
Initial Shares, and each Underwriter agrees, severally and not jointly, to
purchase from the Company the number of Initial Shares set forth in Schedule I
opposite such Underwriter’s name, plus any additional number of Initial Shares
which such Underwriter may become obligated to purchase pursuant to the
provisions of Section 8 hereof, subject in each case, to such

-2-



--------------------------------------------------------------------------------



 



adjustments among the Underwriters as the Representative in its sole discretion
shall make to eliminate any sales or purchases of fractional shares.
     (b) Option Shares. In addition, upon the basis of the warranties and
representations and other terms and conditions herein set forth, at the purchase
price per share of Common Stock set forth in paragraph (a) above, the Company
hereby grants an option to the Underwriters, acting severally and not jointly,
to purchase from the Company, all or any part of the Option Shares, plus any
additional number of Option Shares which such Underwriter may become obligated
to purchase pursuant to the provisions of Section 8 hereof. The option hereby
granted will expire 30 days after the date hereof and may be exercised in whole
or in part from time to time within such 30-day period only for the purpose of
covering over-allotments which may be made in connection with the offering and
distribution of the Initial Shares upon notice by the Representative to the
Company setting forth the number of Option Shares as to which the several
Underwriters are then exercising the option and the time and date of payment and
delivery for such Option Shares. Any such time and date of delivery (an “Option
Closing Time”) shall be determined by the Representative, but shall not be later
than three full business days (or earlier, without the prior written consent of
the Company, than two full business days) after the exercise of such option, nor
in any event prior to the Closing Time, as hereinafter defined. If the option is
exercised as to all or any portion of the Option Shares, the Company will sell
that number of Option Shares then being purchased and each of the Underwriters,
acting severally and not jointly, will purchase that proportion of the total
number of Option Shares then being purchased which the number of Initial Shares
set forth in Schedule I opposite the name of such Underwriter bears to the total
number of Initial Shares, subject in each case to such adjustments among the
Underwriters as the Representative in its sole discretion shall make to
eliminate any sales or purchases of fractional shares.

  2.   Payment and Delivery

     (a) Initial Shares. The Initial Shares to be purchased by each Underwriter
hereunder, in definitive form, and in such authorized denominations and
registered in such names as the Representative may request upon at least
forty-eight hours’ prior notice to the Company shall be delivered by or on
behalf of the Company to the Representative, including, at the option of the
Representative, through the facilities of The Depository Trust Company (“DTC”)
for the account of such Underwriter, against payment by or on behalf of such
Underwriter of the purchase price therefor by wire transfer of Federal
(same-day) funds to the account specified to the Representative by the Company
upon at least forty-eight hours’ prior notice. The Company will cause the
certificates representing the Initial Shares to be made available for checking
and packaging not later than 1:00 p.m. New York City time on the business day
prior to the Closing Time (as defined below) with respect thereto at the office
of the Representative, 1001 19th Street North, Arlington, Virginia 22209, or at
the office of DTC or its designated custodian, as the case may be (the
“Designated Office”). The time and date of such delivery and payment shall be
9:30 a.m., New York City time, on the third (fourth, if the determination of the

-3-



--------------------------------------------------------------------------------



 



purchase price of the Initial Shares occurs after 4:30 p.m., New York City time)
business day after the date hereof (unless another time and date shall be agreed
to by the Representative and the Company). The time and date at which such
delivery and payment are actually made is hereinafter called the “Closing Time.”
     (b) Option Shares. Any Option Shares to be purchased by each Underwriter
hereunder, in definitive form, and in such authorized denominations and
registered in such names as the Representative may request upon at least
forty-eight hours’ prior notice to the Company shall be delivered by or on
behalf of the Company to the Representative, including, at the option of the
Representative, through the facilities of DTC for the account of such
Underwriter, against payment by or on behalf of such Underwriter of the purchase
price therefor by wire transfer of Federal (same-day) funds to the account
specified to the Representative by the Company upon at least forty-eight hours’
prior notice. The Company will cause the certificates representing the Option
Shares to be made available for checking and packaging at least twenty-four
hours prior to the Option Closing Time with respect thereto at the Designated
Office. The time and date of such delivery and payment shall be 9:30 a.m., New
York City time, on the date specified by the Representative in the notice given
by the Representative to the Company of the Underwriters’ election to purchase
such Option Shares or on such other time and date as the Company and the
Representative may agree upon in writing.

  3.   Representations and Warranties of the Company:

     The Company represents and warrants to the Underwriters as of the date
hereof, the Initial Sale Time (as defined below), as of the Closing Time and as
of any Option Closing Time (if applicable), and agrees with each Underwriter,
that:
     (a) the Company has an authorized capitalization as set forth in both the
Prospectus and the Disclosure Package; the outstanding shares of capital stock
of the Company and each corporate subsidiary of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable; the
outstanding member interests of each subsidiary of the Company that is a limited
liability company have been issued in accordance with the operating agreement of
such limited liability company (each corporate and limited liability company
subsidiary of the Company is sometimes referred to in this Agreement
individually as a “Subsidiary” and collectively with all of the other
Subsidiaries as the “Subsidiaries”); all of the outstanding shares of capital
stock or member interests, as applicable, of the Subsidiaries are directly or
indirectly owned of record and beneficially by the Company; except as disclosed
in both the Prospectus and the Disclosure Package, there are no outstanding
(i) securities or obligations of the Company or any of the Subsidiaries
convertible into or exchangeable for any capital stock or other equity interests
of the Company or any such Subsidiary, (ii) warrants, rights or options to
subscribe for or purchase from the Company or any such Subsidiary any such
capital stock or other equity interests or any such convertible or exchangeable
securities or obligations, or (iii) obligations of the Company or any such
Subsidiary to issue any

-4-



--------------------------------------------------------------------------------



 



shares of capital stock or other equity interests, any such convertible or
exchangeable securities or obligation, or any such warrants, rights or options;
     (b) each of the Company and the Subsidiaries (all of which are named in
Exhibit 21 to the Registration Statement) has been duly incorporated or
organized and is validly existing as a corporation or limited liability company
in good standing under the laws of its respective jurisdiction of incorporation
or organization with full corporate or limited liability company power and
authority to own its respective properties and to conduct its respective
businesses as described in each of the Registration Statement, the Prospectus
and the Disclosure Package, and, in the case of the Company, to execute and
deliver this Agreement and to consummate the transactions contemplated herein;
     (c) the Company and all of the Subsidiaries are duly qualified or licensed
and are in good standing in each jurisdiction in which they conduct their
respective businesses or in which they own or lease real property or otherwise
maintain an office and in which the failure, individually or in the aggregate,
to be so qualified or licensed would reasonably be expected to have a material
adverse effect on the assets, business, operations, earnings, prospects,
properties or condition (financial or otherwise), present or prospective, of the
Company and the Subsidiaries taken as a whole, (any such effect or change, where
the context so requires, is hereinafter called a “Material Adverse Effect” or
“Material Adverse Change”); no Subsidiary is prohibited or restricted, directly
or indirectly, from paying dividends to the Company, or from making any other
distribution with respect to such Subsidiary’s capital stock or member interests
or from repaying to the Company or any other Subsidiary any amounts which may
from time to time become due under any loans or advances to such Subsidiary from
the Company or such other Subsidiary, or from transferring any such Subsidiary’s
property or assets to the Company or to any other Subsidiary; other than as
disclosed in both the Prospectus and the Disclosure Package, the Company does
not own, directly or indirectly, any capital stock or other equity securities of
any other corporation or any ownership interest in any partnership, joint
venture or other association;
     (d) the Company and the Subsidiaries are in compliance with all applicable
laws, rules, regulations, orders, decrees and judgments, including those
relating to transactions with affiliates, except for such non-compliance that
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect;
     (e) neither the Company nor any Subsidiary is in breach of or in default
under (nor has any event occurred which with or without notice or lapse of time
would constitute a breach of, a default under or require a mandatory repayment
under (other than any mandatory repayment disclosed in both the Prospectus and
the Disclosure Package), its respective organizational documents, or in the
performance or observance of any obligation, agreement, covenant or condition
contained in any license, indenture, mortgage, deed of trust, loan or credit
agreement or other agreement or instrument to which the Company or any
Subsidiary is a party or by which any of them or their respective properties is
bound, except for such breaches or defaults that would not,

-5-



--------------------------------------------------------------------------------



 



individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;
     (f) the execution, delivery and performance of this Agreement, and
consummation of the transactions contemplated herein will not (A) conflict with,
or result in any breach of, or constitute a default under (nor constitute any
event which with or without notice or lapse of time would constitute a breach
of, a default under or require a mandatory repayment under (other than any
mandatory repayment disclosed in both the Prospectus and the Disclosure Package)
under, (i) any provision of the organizational documents of the Company or any
Subsidiary, (ii) any provision of any license, indenture, mortgage, deed of
trust, loan or credit agreement or other agreement or instrument to which the
Company or any Subsidiary is a party or by which any of them or their respective
properties may be bound or affected, or (iii) any federal, state, local or
foreign law, regulation or rule or any decree, judgment or order applicable to
the Company or any Subsidiary, except in the case of clauses (ii) and (iii) for
such breaches or defaults which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect; or (B) result in the
creation or imposition of any lien, charge, claim or encumbrance upon any
property or asset of the Company or any Subsidiary, except where such creation
or imposition would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect;
     (g) this Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting creditors’
rights generally, and by general equitable principles, and except to the extent
that the indemnification and contribution provisions of Section 9 hereof may be
limited by applicable laws and public policy considerations in respect thereof;
     (h) no approval, authorization, consent or order of or filing with any
federal, state, local or foreign governmental or regulatory commission, board,
body, authority or agency is required in connection with the Company’s
execution, delivery and performance of this Agreement, its consummation of the
transactions contemplated herein, and its sale and delivery of the Shares, other
than (A) such as have been obtained, or will have been obtained at the Closing
Time or the relevant Option Closing Time, as the case may be, under the
Securities Act and the Securities Exchange Act of 1934 (the “Exchange Act”),
(B) such approvals as have been obtained in connection with the approval of the
listing of the Shares on the Nasdaq Global Market (the “Nasdaq”), subject to
official notice of issuance, (C) any necessary qualification under the
securities or blue sky laws of the various jurisdictions in which the Shares are
being offered by the Underwriters, and (D) any such approvals, authorizations,
consents, orders or filings of which the failure to obtain would not reasonably
be expected to have a Material Adverse Effect;

-6-



--------------------------------------------------------------------------------



 



     (i) each of the Company and the Subsidiaries has all necessary licenses,
authorizations, consents and approvals and has made all necessary filings
required under any federal, state, local or foreign law, regulation or rule, and
has obtained all necessary authorizations, consents and approvals from other
persons, required in order to conduct their respective businesses as described
in both the Prospectus and the Disclosure Package, except to the extent that any
failure to have any such licenses, authorizations, consents or approvals, to
make any such filings or to obtain any such authorizations, consents or
approvals would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; neither the Company nor any of the Subsidiaries
has failed to obtain any accreditation or certification that is required by any
applicable law from any governmental agency or authority to provide the products
and services that it currently provides or that it proposes to provide as set
forth in both the Prospectus and the Disclosure Package, except where failure to
obtain any such accreditation or certification would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; neither the
Company nor any of the Subsidiaries is in violation of, in default under, or has
received any notice regarding a possible violation, default or revocation of any
such license, authorization, consent or approval or any federal, state, local or
foreign law, regulation or rule or any decree, order or judgment applicable to
the Company or any of the Subsidiaries the effect of which would reasonably be
expected to have a Material Adverse Effect; and no such license, authorization,
consent or approval contains a materially burdensome restriction that is not
adequately disclosed in both the Prospectus and the Disclosure Package;
     (j) each of the Registration Statement and any Rule 462(b) Registration
Statement has become effective under the Securities Act, no stop order
suspending the effectiveness of the Registration Statement or any Rule 462(b)
Registration Statement has been issued under the Securities Act and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated or threatened by the Commission;
     (k) the Preliminary Prospectus when filed and the Registration Statement as
of each effective date and as of the date hereof complied or will comply, and
the Prospectus and any further amendments or supplements to the Registration
Statement, the Preliminary Prospectus or the Prospectus will, when they become
effective or are filed with the Commission, as the case may be, comply, in all
material respects with the requirements of the Securities Act and the Securities
Act Regulations;
     (l) the Registration Statement, as of its effective date and as of the date
hereof, did not, does not and will not contain an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading; and the Preliminary Prospectus
does not, and the Prospectus or any amendment or supplement thereto will not, as
of the applicable filing date, the date hereof and at the Closing Time and on
each Option Closing Time (if applicable), contain an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which

-7-



--------------------------------------------------------------------------------



 



they were made, not misleading; provided, however, that the Company makes no
warranty or representation with respect to any statement contained in or omitted
from the Registration Statement, the Preliminary Prospectus or the Prospectus in
reliance upon and in conformity with the information concerning the Underwriters
and furnished in writing by or on behalf of the Underwriters through the
Representative to the Company expressly for use therein (that information being
limited to that described in the last sentence of the first paragraph of Section
9(b) hereof);
     (m) as of 6:00 pm (Eastern time) on the date of this Agreement (the
“Initial Sale Time”), the Disclosure Package did not, and at the time of each
sale of Shares and at the Closing Time and each Option Closing Time, the
Disclosure Package will not, contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; as of its issue date or date of first use and at all subsequent
times through the Initial Sale Time, each Issuer Free Writing Prospectus did
not, and at the time of each sale of Shares and at the Closing Time and each
Option Closing Time, each such Issuer Free Writing Prospectus will not, contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no warranty or representation with respect to any
statement contained in or omitted from the Disclosure Package in reliance upon
and in conformity with the information concerning the Underwriters and furnished
in writing by or on behalf of the Underwriters through the Representative to the
Company expressly for use therein (that information being limited to that
described in the last sentence of the first paragraph of Section 9(b) hereof);
     (n) the Company is subject to the reporting requirements of either
Section 13 or Section 15(d) of the Exchange Act and has filed all reports and
other materials required to be filed by Sections 13(a), 14 or 15(d) of the
Exchange Act with the Commission on the Electronic Data Gathering Analysis and
Retrieval System (“EDGAR”) system and, except as described in the Prospectus and
the Disclosure Package, has otherwise complied with the provisions of the
Exchange Act, and the rules and regulations thereunder (the “Exchange Act
Regulations”);
     (o) each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Shares did not, does not and will not include any information that conflicted,
conflicts or will conflict with the information contained in the Registration
Statement, including any document incorporated by reference therein that has not
been superceded or modified;
     (p) the Company is eligible to use Free Writing Prospectuses in connection
with this offering pursuant to Rules 164, 405 and 433 under the Securities Act;
any Free Writing Prospectus that the Company is required to file pursuant to
Rule 433(d) under the Securities Act Regulations has been, or will be, filed
with the Commission in accordance with the requirements of the Securities Act
and the Securities Act Regulations; and each

-8-



--------------------------------------------------------------------------------



 



Free Writing Prospectus that the Company has filed, or is required to file,
pursuant to Rule 433(d) under the Securities Act Regulations or that was
prepared by or on behalf of or used by the Company complies or will comply in
all material respects with the requirements of the Securities Act and the
Securities Act Regulations;
     (q) except for the Issuer Free Writing Prospectuses identified in
Schedule II hereto, and any electronic road show relating to the public offering
of shares contemplated herein, the Company has not prepared, used or referred
to, and will not, without the prior consent of the Representative, prepare, use
or refer to, any Free Writing Prospectus;
     (r) the Preliminary Prospectus, the Prospectus and any Issuer Free Writing
Prospectus (to the extent any such Issuer Free Writing Prospectus was required
to be filed with the Commission) delivered to the Underwriters for use in
connection with the public offering of the Shares contemplated herein have been
and will be identical to the versions of such documents transmitted to the
Commission for filing via EDGAR, except to the extent permitted by
Regulation S-T;
     (s) the Company filed the Registration Statement with the Commission before
using any Issuer Free Writing Prospectus; and each Issuer Free Writing
Prospectus was preceded or accompanied by the most recent Preliminary Prospectus
satisfying the requirements of Section 10 under the Securities Act, which
Preliminary Prospectus included an estimated price range;
     (t) there are no actions, suits, proceedings, inquiries or investigations
pending or, to the knowledge of the Company, threatened in writing against the
Company or any Subsidiary or any of their respective officers and directors or
to which the properties, assets or rights of any such entity are subject, at law
or in equity, before or by any federal, state, local or foreign governmental or
regulatory commission, board, body, authority, arbitral panel or agency which
could result in a judgment, decree, award or order having a Material Adverse
Effect;
     (u) the financial statements, including the notes thereto, included in each
of the Registration Statement, the Prospectus and the Disclosure Package present
fairly the consolidated financial position of the entities to which such
financial statements relate (the “Covered Entities”) as of the dates indicated
and the consolidated results of operations and changes in financial position and
cash flows of the Covered Entities for the periods specified; such financial
statements have been prepared in conformity with generally accepted accounting
principles as applied in the United States and on a consistent basis during the
periods involved and in accordance with Regulation S-X promulgated by the
Commission; provided, however, that the interim statements that are unaudited
are subject to normal year-end adjustments and do not contain certain footnotes
required by generally accepted accounting principles; the financial statement
schedules included in the Registration Statement and the amounts in both the
Prospectus and the Disclosure Package under the captions “Prospectus Summary —
Summary Consolidated Financial Data” and “Selected Consolidated Financial Data”
fairly present the

-9-



--------------------------------------------------------------------------------



 



information shown therein and have been compiled on a basis consistent with the
financial statements included in each of the Registration Statement, the
Prospectus and the Disclosure Package; no other financial statements or
supporting schedules are required to be included in the Registration Statement,
the Prospectus or the Disclosure Package; the unaudited pro forma financial
information (including the related notes) included in each of the Registration
Statement, the Prospectus and the Disclosure Package complies as to form in all
material respects with the applicable accounting requirements of the Securities
Act and the Securities Act Regulations, and management of the Company believes
that the assumptions underlying the pro forma adjustments are reasonable; such
pro forma adjustments have been properly applied to the historical amounts in
the compilation of the information and such information fairly presents with
respect to the Company and the Subsidiaries, the financial position, results of
operations and other information purported to be shown therein at the respective
dates and for the respective periods specified; and no other pro forma financial
information is required to be included in the Registration Statement, the
Prospectus or the Disclosure Package;
     (v) Grant Thornton LLP and Ernst & Young LLP, whose reports on the
consolidated financial statements of the Company and the Subsidiaries are filed
with the Commission as part of each of the Registration Statement, the
Prospectus and the Disclosure Package or are incorporated by reference therein,
are, and were during the periods covered by their reports, independent public
accountants as required by the Securities Act and the Securities Act Regulations
and are registered with the Public Company Accounting Oversight Board;
     (w) subsequent to the respective dates as of which information is given in
each of the Registration Statement, the Prospectus and the Disclosure Package,
and except as may be otherwise stated in such documents, there has not been
(A) any Material Adverse Change or any development that would reasonably be
expected to result in a Material Adverse Change, whether or not arising in the
ordinary course of business, (B) any transaction not in the ordinary course of
business that is material to the Company and the Subsidiaries taken as a whole,
contemplated or entered into by the Company or any of the Subsidiaries, (C) any
obligation, contingent or otherwise, directly or indirectly incurred by the
Company or any Subsidiary not in the ordinary course of business that is
material to the Company and Subsidiaries taken as a whole or (D) any dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock other than payments in kind as dividends on preferred stock as
contemplated therein;
     (x) the Shares conform in all material respects to the description thereof
contained in the Registration Statement, the Prospectus and the Disclosure
Package;
     (y) except as disclosed in both the Prospectus and the Disclosure Package,
there are no persons with registration or other similar rights to have any
equity or debt securities, including securities which are convertible into or
exchangeable for equity securities, registered pursuant to the Registration
Statement or otherwise registered by the Company under the Securities Act,
except for those registration or similar rights which

-10-



--------------------------------------------------------------------------------



 



have been waived or do not apply with respect to the offering contemplated by
this Agreement, all of which registration or similar rights are fairly
summarized in both the Prospectus and the Disclosure Package;
     (z) the Shares have been duly authorized and, when issued and duly
delivered against payment therefor as contemplated by this Agreement, will be
validly issued, fully paid and non-assessable, free and clear of any pledge,
lien, encumbrance, security interest or other claim, and the issuance and sale
of the Shares by the Company is not subject to preemptive or other similar
rights arising by operation of law, under the organizational documents of the
Company or under any agreement to which the Company or any Subsidiary is a party
or otherwise, except such rights with which the Company has properly complied or
such rights as have been waived;
     (aa) the Shares have been approved for listing on the Nasdaq, subject to
official notice of issuance; the Company has taken or will take all necessary
actions to ensure that, as of the Closing Time or within applicable grace
periods thereafter, it will be in compliance with all applicable corporate
governance requirements set forth in the National Association of Securities
Dealers, Inc. (the “NASD”) Nasdaq Marketplace Rules that are then in effect and
is taking such steps as are necessary to ensure that it will be in compliance
with other applicable corporate governance requirements set forth in the NASD’s
Nasdaq Marketplace Rules standards not currently in effect upon the
effectiveness of such requirements;
     (bb) the Company has not taken, and will not take, directly or indirectly,
any action which is designed to or which has constituted or which might
reasonably be expected to cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Shares;
     (cc) neither the Company nor any of its Subsidiaries (i) is required to
register as a “broker” or “dealer” in accordance with the provisions of the
Exchange Act or the Exchange Act Regulations, or (ii) directly, or indirectly
through one or more intermediaries, controls or has any other association or
affiliation with (within the meaning of Article I of the By-laws of the NASD)
any member firm of the NASD;
     (dd) any certificate signed by any officer of the Company or any
Subsidiary, on behalf of the Company or any Subsidiary, delivered to the
Representative or to counsel for the Underwriters pursuant to or in connection
with this Agreement shall be deemed a representation and warranty by the Company
to each Underwriter as to the matters covered thereby;
     (ee) the form of certificate used to evidence the Common Stock complies in
all material respects with all applicable statutory requirements, with any
applicable requirements of the organizational documents of the Company and the
requirements of Nasdaq;

-11-



--------------------------------------------------------------------------------



 



     (ff) the Company and the Subsidiaries have good and marketable title in fee
simple to all real property, if any, owned by them, and good title to all
personal property owned by them, in each case free and clear of all liens,
security interests, pledges, charges, encumbrances, mortgages and defects,
except such as are disclosed in both the Prospectus and the Disclosure Package
or such as do not materially and adversely affect the value of such property and
do not materially interfere with the use made or, as described in the
Registration Statement, proposed to be made of such property by the Company and
the Subsidiaries; and any real property and buildings held under lease by the
Company or any Subsidiary are held under valid, existing and enforceable leases,
with such exceptions as are disclosed in both the Prospectus and the Disclosure
Package or are not material and do not interfere with the use made or, as
described in the Registration Statement, proposed to be made of such property
and buildings by the Company or such Subsidiary;
     (gg) the descriptions in each of the Registration Statement, the Prospectus
and the Disclosure Package of the legal or governmental proceedings, contracts,
leases and other legal documents therein described present fairly the
information required to be shown, and there are no legal or governmental
proceedings, contracts, leases, or other documents of a character required to be
described in the Registration Statement, the Prospectus or the Disclosure
Package or to be filed as exhibits to the Registration Statement that are not
described or filed as required; all agreements between the Company or any of the
Subsidiaries and third parties expressly referenced in both the Prospectus and
the Disclosure Package are legal, valid and binding obligations of the Company
or one or more of the Subsidiaries, enforceable in accordance with their
respective terms, except to the extent enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles;
     (hh) the Company and each Subsidiary owns, possesses, licenses or has other
rights to use, on reasonable terms, all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, know-how and other intellectual
property (collectively, the “Intellectual Property”) reasonably necessary for
the conduct of the Company and each Subsidiary’s business as now conducted or as
proposed in the Prospectus to be conducted and (i) to the Company’s knowledge,
there is no material infringement by third parties of any such Intellectual
Property owned by or exclusively licensed to the Company or any Subsidiary;
(ii) there is no pending or, to the Company’s knowledge, threatened action,
suit, proceeding or claim by others challenging the Company or any Subsidiary’s
rights in or to any such Intellectual Property, and the Company is unaware of
any facts which would form a reasonable basis for any such claim; (iii) there is
no pending or, to the Company’s knowledge, threatened action, suit, proceeding
or claim by others challenging the validity or scope of Intellectual Property
owned by or exclusively licensed to the Company or any Subsidiary, and the
Company is unaware of any facts which would form a reasonable basis for any such
claim which could have a Material Adverse Effect; (iv)

-12-



--------------------------------------------------------------------------------



 



there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company or any Subsidiary infringes, or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any other fact which
would form a reasonable basis for concluding that any such claim will be
asserted, or if asserted, would be successful, or if successfully asserted,
could have a Material Adverse Effect; (v) the Company and the Subsidiaries do
not in the conduct of their business as now or proposed to be conducted as
described in both the Prospectus and the Disclosure Package infringe or conflict
with any right or patent of any third party, or any discovery, invention,
product or process which is the subject of a patent application filed by any
third party, known to the Company or any of the Subsidiaries, which such
infringement or conflict is reasonably likely to result in a Material Adverse
Change; (vi) there is no U.S. patent known to the Company or any of the
Subsidiaries which contains claims that interfere with the issued claims of any
Intellectual Property owned by or exclusively licensed to the Company or any
Subsidiary; (vii) there is no art of which the Company or any Subsidiary is
aware that may render any U.S. patent held by the Company or any Subsidiary
invalid or any U.S. patent application held by the Company or any Subsidiary
unpatentable which has not been disclosed, or will not be disclosed in the
required time period, to the U.S. Patent and Trademark Office; (viii) other than
security interests and liens in favor of Bank of America, N.A., the Company’s
senior lender, no liens exist in the U.S. Patent and Trademark Office with
respect to any Intellectual Property owned by the Company or any Subsidiary and
no other liens are perfected under the Uniform Commercial Code against the
Company or any Subsidiary with respect to any Intellectual Property owned by the
Company or any Subsidiary and (ix) the Company and each Subsidiary has paid or
will pay all maintenance and issue fees that are due or will be due, within the
required time period, and has claimed small entity status only as appropriate;
     (ii) (x) the Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-15(e) under the Exchange Act),
which (i) are designed to ensure that material information relating to the
Company, including its consolidated subsidiaries, is made known to the Company’s
principal executive officer and its principal financial officer by others within
those entities, particularly during the periods in which the periodic reports
required under the Exchange Act are being prepared, (ii) have been evaluated for
effectiveness as of the end of the last fiscal period covered by the
Registration Statement, and (iii) as of the date of this Agreement, are
effective in all material respects to perform the functions for which they were
established, and (y) the Company is not aware of (a) any significant deficiency
or material weakness in the design or operation of its internal controls over
financial reporting that is reasonably likely to adversely affect the Company’s
ability to record, process, summarize and report financial information to
management and the Company’s board of directors, or (b) any fraud, whether or
not material, that involves management or other employees who have a significant
role in the Company’s internal control over financial reporting; and (z) since
the most recent evaluation of the Company’s disclosure controls and procedures
described above, there have been no significant changes in internal control over
financial

-13-



--------------------------------------------------------------------------------



 



reporting or in other factors that could significantly affect internal control
over financial reporting;
     (jj) each of the Company and the Subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles as applied in the United States and to maintain asset
accountability; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences;
     (kk) except as described in the Prospectus and the Disclosure Package,
there are no material off-balance sheet transactions (as defined in
Item 303(a)(4) of Regulation S-K), arrangements, obligations (including
contingent obligations), or any other relationships with unconsolidated entities
or other persons, that may have a material current or future effect on the
Company’s, or any Subsidiary’s, financial condition, changes in financial
condition, results of operations, liquidity, capital expenditures, capital
resources or significant components of revenues or expenses;
     (ll) except as would not reasonably be expected to result in a Material
Adverse Effect, each of the Company and the Subsidiaries has filed on a timely
basis all necessary federal, state, local and foreign income and franchise tax
returns required to be filed through the date hereof and have paid all taxes
shown as due thereon; and no tax deficiency has been asserted against any such
entity, nor does any such entity know of any tax deficiency that is likely to be
asserted against any such entity which, if determined adversely to any such
entity, would reasonably be expected to have a Material Adverse Effect; all tax
liabilities are adequately provided for on the respective books of such
entities;
     (mm) each of the Company and the Subsidiaries maintains insurance (issued
by insurers of recognized financial responsibility) of the types and in the
amounts generally deemed adequate for their respective businesses and consistent
with insurance coverage maintained by similar companies in similar businesses,
including, but not limited to, insurance covering real and personal property
owned or leased by the Company and the Subsidiaries against theft, damage,
destruction, acts of vandalism and all other risks customarily insured against,
all of which insurance is in full force and effect;
     (nn) neither the Company nor any of the Subsidiaries is in violation, or
has received notice of any violation with respect to, any applicable
environmental, safety or similar law applicable to the business of the Company
or any of the Subsidiaries; the Company and the Subsidiaries have received all
permits, licenses or other approvals required of them under applicable federal
and state occupational safety and health and environmental laws and regulations
to conduct their respective businesses, and the Company and the Subsidiaries are
in compliance with all terms and conditions of any

-14-



--------------------------------------------------------------------------------



 



such permit, license or approval, except any such violation of law or
regulation, failure to receive required permits, licenses or other approvals or
failure to comply with the terms and conditions of such permits, licenses or
approvals which would not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Change;
     (oo) neither the Company nor any Subsidiary is in violation of or has
received notice of any violation with respect to any federal or state law
relating to discrimination in the hiring, promotion or pay of employees, nor any
applicable federal or state wages and hours law, the violation of any of which
could have a Material Adverse Effect;
     (pp) the Company and each of the Subsidiaries are in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company or any of the Subsidiaries would have any
liability; the Company and each of the Subsidiaries have not incurred and do not
expect to incur liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Section 412 or
4971 of the Internal Revenue Code of 1986, as amended, including the regulations
and published interpretations thereunder (“Code”); and each “pension plan” for
which the Company and each of its Subsidiaries would have any liability that is
intended to be qualified under Section 401(a) of the Code is so qualified in all
material respects and nothing has occurred, whether by action or by failure to
act, which would reasonably be expected to cause the loss of such qualification;
     (qq) neither the Company nor any of the Subsidiaries nor, to the Company’s
knowledge, any officer or director purporting to act on behalf of the Company or
any of the Subsidiaries has at any time (i) made any contributions to any
candidate for political office, or failed to disclose fully any such
contributions, in each case in violation of law, (ii) made any payment to any
state, federal or foreign governmental officer or official, or other person
charged with similar public or quasi-public duties, other than payments required
or allowed by applicable law, or (iii) engaged in any transactions, maintained
any bank account or used any corporate funds except for transactions, bank
accounts and funds that have been and are reflected in the normally maintained
books and records of the Company and the Subsidiaries;
     (rr) except as otherwise disclosed in both the Prospectus and the
Disclosure Package, there are no outstanding loans, extensions of credit or
advances or guarantees of indebtedness by the Company or any of the Subsidiaries
to or for the benefit of any of the officers or directors of the Company or any
of the Subsidiaries or any of the members of the families of any of them;
     (ss) neither the Company nor any of the Subsidiaries nor, to the knowledge
of the Company, any employee or agent of the Company or any of the Subsidiaries,
has made any payment of funds of the Company or of any Subsidiary or received or
retained

-15-



--------------------------------------------------------------------------------



 



any funds in violation of any law, rule or regulation or of a character required
to be disclosed in the Prospectus or the Disclosure Package;
     (tt) the Shares and the shares of Common Stock to be issued in connection
with the Lightyear recapitalization (as described in both the Prospectus and the
Disclosure Package) will be issued and sold in compliance with (i) all
applicable federal and state securities laws, (ii) the Tennessee Business
Corporation Act, and (iii) the requirements of Nasdaq;
     (uu) in connection with this offering, the Company has not offered and will
not offer its Common Stock or any other securities convertible into or
exchangeable or exercisable for Common Stock in a manner in violation of the
Securities Act; except as described in the Prospectus and the Disclosure Package
and as has been duly waived, the Company has not issued any of its Common Stock
or any other securities convertible into or exchangeable or exercisable for
Common Stock that is (x) required to be registered under the Securities Act or
(y) required to be integrated for purposes of the Securities Act or Securities
Act Regulations with the sale of the Shares and the offering of the Shares by
the Underwriters, as contemplated by this Agreement; the Company has not, prior
to the date hereof, made any other offer or sale of securities that is required
to be integrated with this offering; and the Company has not distributed and
will not distribute any offering material in connection with the offer and sale
of the Shares except for the Preliminary Prospectus, the Prospectus, any Issuer
Free Writing Prospectus or the Registration Statement;
     (vv) the Company has complied and will comply with all the provisions of
Florida Statutes, Section 517.075 (Chapter 92-198, Laws of Florida); and neither
the Company nor any of the Subsidiaries or affiliates does business with the
government of Cuba or with any person or affiliate located in Cuba;
     (ww) the Company has not incurred any liability for any finder’s fees or
similar payments in connection with the transactions herein contemplated;
     (xx) the minute books of the Company and each of its Subsidiaries have been
made available to the Underwriters and counsel for the Underwriters, and such
books (i) contain a summary of all meetings and actions of the board of
directors (including each committee thereof) and shareholders of the Company and
such Subsidiary since the later of the time of its respective formation and
January 1, 2003 through the date of the latest meeting and action and
(ii) accurately in all material respects reflect all resolutions adopted at such
meetings or actions referred to in such minutes;
     (yy) no forward-looking statement (within the meaning of Section 27A of the
Securities Act and Section 21E of the Exchange Act) contained in the Prospectus
or the Disclosure Package has been made or reaffirmed without a reasonable basis
or has been disclosed other than in good faith;

-16-



--------------------------------------------------------------------------------



 



     (zz) no relationship, direct or indirect, exists between or among the
Company or any of the Subsidiaries on the one hand, and the directors, officers,
shareholders, customers or suppliers of the Company or any of the Subsidiaries
on the other hand, that is required by the Securities Act and the Securities Act
Regulations to be described in the Registration Statement, the Prospectus or the
Disclosure Package, which is not so described;
     (aaa) neither the Company nor any of the Subsidiaries is, and after giving
effect to the offering and sale of the Shares will be, an “investment company”
or an entity “controlled” by an “investment company”, as such terms are defined
in the Investment Company Act of 1940, as amended (the “Investment Company
Act”);
     (bbb) no labor disputes with the employees of the Company or any of the
Subsidiaries are existing or, to the knowledge of the Company, are threatened in
writing, that would, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect;
     (ccc) the Company and the Subsidiaries are, and at the Closing Time and
each Option Closing Time will be, in compliance in all material respects with
the applicable provisions of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”) and the rules and regulations promulgated thereunder;
     (ddd) the Company (i) complies with the Privacy Statements (as defined
below) as applicable to any given set of personal information collected by the
Company from Individuals (as defined below), (ii) complies in all material
respects with all applicable federal, state, local and foreign laws and
regulations regarding the collection, retention, use, transfer or disclosure of
personal information and (iii) takes reasonable measures to protect and maintain
the confidential nature of the personal information provided to the Company by
Individuals in accordance with the terms of the applicable Privacy Statements;
to the Company’s knowledge, no claims or controversies have arisen regarding the
Privacy Statements or the implementation thereof; as used herein, “Privacy
Statements” means, collectively, any and all of the Company’s privacy statements
and policies published on Company websites or products or otherwise made
available by the Company regarding the collection, retention, use and
distribution of the personal information of individuals, including, without
limitation, from visitors or users of any Company websites or products
(“Individuals”);
     (eee) the Company’s email direct marketing activities have not violated, in
any material respect, the CAN SPAM Act or any other federal or state law or
regulation applicable to electronic direct marketing;
     (fff) none of the Company nor any of the Subsidiaries or, to the knowledge
of the Company, any director, officer, agent or employee of such entities is
aware of or has taken any action, directly or indirectly, that would result in a
violation by such persons of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”), including,
without limitation, making use of the mails or any

-17-



--------------------------------------------------------------------------------



 



means or instrumentality of interstate commerce corruptly in furtherance of an
offer, payment, promise to pay or authorization of the payment of any money, or
other property, gift, promise to give, or authorization of the giving of
anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA and the Company and the
Subsidiaries and, to the knowledge of the Company, their affiliates have
conducted their businesses in compliance with the FCPA;
     (ggg) neither the Company nor any of its Subsidiaries, nor, to the
Company’s knowledge, any director, officer, agent or employee of, or other
person associated with or acting on behalf of, the Company, has violated the
Bank Secrecy Act, as amended, the Uniting and Strengthening of America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(USA PATRIOT ACT) of 2001 or the rules and regulations promulgated under any
such law or any successor law;
     (hhh) the operations of the Company and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the Money Laundering Control Act of 1986, as amended, any
other money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”), except for any such non-compliance as would not, singly or in
the aggregate, result in a Material Adverse Change, and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of it Subsidiaries, or, to the
Company’s knowledge, any of its affiliates, with respect to the Money Laundering
Laws is pending or, to the Company’s knowledge, threatened;
     (iii) each of the Company and its Subsidiaries, and, to the Company’s
knowledge, any director, officer, agent or employee of, or other person
associated with or acting on behalf of, the Company has acted at all times in
compliance in all material respects with applicable Export and Import Laws (as
defined below) and there are no claims, complaints, charges, investigations or
proceedings pending or expected or, to the knowledge of the Company, threatened
between the Company or any of its Subsidiaries and any governmental authority
under any Export and Import Laws. The term “Export and Import Laws” means the
Arms Export Control Act, the International Traffic in Arms Regulations, the
Export Administration Act of 1979, as amended, the Export Administration
Regulations, and all other laws and regulations of the United States government
regulating the provision of services to non-U.S. parties or the export and
import of articles or information from and to the United States of America, and
all similar laws and regulations of any foreign government regulating the
provision of services to parties not of the foreign country or the export and
import of articles and information from and to the foreign country to parties
not of the foreign country; and

-18-



--------------------------------------------------------------------------------



 



     (jjj) neither the Company nor any of its Subsidiaries, nor, to the
Company’s knowledge, any of its affiliates or any director, officer, agent or
employee of, or other person associated with or acting on behalf of, the
Company, is currently subject to any United States sanctions administered by the
Office of Foreign Assets Control of the United States Treasury Department
(“OFAC”); and the Company will not directly or indirectly use the proceeds of
the offering, or lend, contribute or otherwise make available such proceeds to
any Subsidiary, partner or joint venturer or other person or entity, for the
purpose of financing the activities of any person currently subject to any
United States sanctions administered by OFAC.
     4. Certain Covenants of the Company:
     The Company hereby agrees with each Underwriter:
     (a) to furnish such information as may be required and otherwise to
cooperate in qualifying the Shares for offering and sale under the securities or
blue sky laws of such jurisdictions (both domestic and foreign) as the
Representative may designate and to maintain such qualifications in effect as
long as requested by the Representative for the distribution of the Shares,
provided that the Company shall not be required to qualify as a foreign
corporation or to consent to the service of process under the laws of any such
jurisdiction (except service of process with respect to the offering and sale of
the Shares);
     (b) if, at the time this Agreement is executed and delivered, it is
necessary for a post-effective amendment to the Registration Statement to be
declared effective before the offering of the Shares may commence, the Company
will endeavor to cause such post-effective amendment to become effective as soon
as possible and will advise the Representative promptly and, if requested by the
Representative, will confirm such advice in writing, when such post-effective
amendment has become effective
     (c) to prepare the Prospectus in a form approved by the Underwriters and
file such Prospectus with the Commission pursuant to Rule 424(b) under the
Securities Act not later than 10:00 a.m. (New York City time), on the day
following the execution and delivery of this Agreement or on such other day as
the parties may mutually agree and to furnish promptly (and with respect to the
initial delivery of such Prospectus, not later than 10:00 a.m. (New York City
time) on the day following the execution and delivery of this Agreement or on
such other day as the parties may mutually agree to the Underwriters copies of
the Prospectus (or of the Prospectus as amended or supplemented if the Company
shall have made any amendments or supplements thereto after the effective date
of the Registration Statement) in such quantities and at such locations as the
Underwriters may reasonably request for the purposes contemplated by the
Securities Act Regulations, which Prospectus and any amendments or supplements
thereto furnished to the Underwriters will be identical to the version
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T;
     (d) to advise the Representative promptly and (if requested by the
Representative) to confirm such advice in writing, when the Registration
Statement has

-19-



--------------------------------------------------------------------------------



 



become effective and when any post-effective amendment thereto becomes effective
under the Securities Act Regulations;
     (e) to furnish a copy of each proposed Free Writing Prospectus to the
Representative and counsel for the Underwriters and obtain the consent of the
Representative prior to referring to, using or filing with the Commission any
Free Writing Prospectus pursuant to Rule 433(d) under the Securities Act, other
than the Issuer Free Writing Prospectuses, if any, identified in Schedule II
hereto;
     (f) to comply with the requirements of Rules 164 and 433 of the Securities
Act Regulations applicable to any Issuer Free Writing Prospectus, including
timely filing with the Commission, legending and record keeping, as applicable;
     (g) to advise the Representative immediately, confirming such advice in
writing, of (i) the receipt of any comments from, or any request by, the
Commission for amendments or supplements to the Registration Statement, the
Preliminary Prospectus, the Prospectus or any Issuer Free Writing Prospectus, or
for additional information with respect thereto, (ii) the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any order preventing or suspending the use of the Preliminary
Prospectus, the Prospectus or any Issuer Free Writing Prospectus, or of the
suspension of the qualification of the Shares for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceedings for any of
such purposes and, if the Commission or any other government agency or authority
should issue any such order, to make every reasonable effort to obtain the
lifting or removal of such order as soon as possible, (iii) any examination
pursuant to Section 8(e) of the Securities Act concerning the Registration
Statement, or (iv) if the Company becomes subject to a proceeding under
Section 8A of the Securities Act in connection with the public offering of
Shares contemplated herein; to advise the Representative promptly of any
proposal to amend or supplement the Registration Statement, the Preliminary
Prospectus, the Prospectus or any Issuer Free Writing Prospectus and to file no
such amendment or supplement to which the Representative shall reasonably object
in writing;
     (h) to furnish to the Underwriters for a period of two years from the date
of this Agreement (i) as soon as available, copies of all annual, quarterly and
current reports or other communications supplied to holders of shares of Common
Stock, and (ii) as soon as practicable after the filing thereof, copies of all
reports filed by the Company with the Commission, the NASD or any securities
exchange (provided that the filing of same with EDGAR or any successor system of
the Commission shall be deemed to satisfy the obligation to furnish any material
required to be furnished hereunder);
     (i) to advise the Underwriters promptly of the happening of any event or
development known to the Company within the time during which a Prospectus
relating to the Shares (or in lieu thereof the notice referred to in Rule 173(a)
under the Securities Act Regulations) is required to be delivered under the
Securities Act Regulations which, in the judgment of the Company or in the
reasonable opinion of the Representative or counsel for the Underwriters,
(i) would require the making of any change in the

-20-



--------------------------------------------------------------------------------



 



Prospectus or the Disclosure Package so that the Prospectus or the Disclosure
Package would not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, (ii) as a result of which any Issuer Free Writing
Prospectus conflicted or would conflict with the information contained in the
Registration Statement relating to the Shares, or (iii) if it is necessary at
any time to amend or supplement the Prospectus or the Disclosure Package to
comply with any law and, during such time, to promptly prepare and furnish to
the Underwriters copies of the proposed amendment or supplement before filing
any such amendment or supplement with the Commission and thereafter promptly
furnish at the Company’s own expense to the Underwriters and to dealers, copies
in such quantities and at such locations as the Representative may from time to
time reasonably request of an appropriate amendment or supplement to the
Prospectus or the Disclosure Package so that the Prospectus or the Disclosure
Package as so amended or supplemented will not, in the light of the
circumstances when it (or in lieu thereof the notice referred to in Rule 173(a)
under the Securities Act Regulations) is so delivered, be misleading or , in the
case of any Issuer Free Writing Prospectus, conflict with the information
contained in the Registration Statement, or so that the Prospectus or the
Disclosure Package will comply with the law;
     (j) to file promptly with the Commission any amendment or supplement to the
Registration Statement, any Preliminary Prospectus, the Prospectus or any Issuer
Free Writing Prospectus that may, in the judgment of the Company or the
Representative, be required by the Securities Act or requested by the
Commission;
     (k) prior to filing with the Commission any amendment or supplement to the
Registration Statement, any Preliminary Prospectus, the Prospectus or any Issuer
Free Writing Prospectus, to furnish a copy thereof to the Representative and
counsel for the Underwriters and obtain the consent of the Representative to the
filing, which consent will not be unreasonably withheld;
     (l) to furnish promptly to the Representative a signed copy of the
Registration Statement, as initially filed with the Commission, and of all
amendments or supplements thereto (including all exhibits filed therewith or
incorporated by reference therein) and such number of conformed copies of the
foregoing as the Representative may reasonably request;
     (m) to apply the net proceeds of the sale of the Shares in accordance with
its statements under the caption “Use of Proceeds” in the Prospectus and the
Disclosure Package;
     (n) to make generally available to its security holders and to deliver to
the Representative as soon as practicable, but in any event not later than the
end of the fiscal quarter first occurring after the first anniversary of the
effective date of the Registration Statement an earnings statement complying
with the provisions of Section 11(a) of the Securities Act (in form, at the
option of the Company, complying with the provisions of

-21-



--------------------------------------------------------------------------------



 



Rule 158 of the Securities Act Regulations,) covering a period of 12 months
beginning after the effective date of the Registration Statement;
     (o) to use its reasonable best efforts to maintain the listing of the
Shares on the Nasdaq and to file with the Nasdaq all documents and notices
required by the Nasdaq of companies that have securities that are traded and
quotations for which are reported by the Nasdaq;
     (p) to take all necessary actions to ensure that, upon and at all times
after Nasdaq shall have approved the Shares for listing, it will be in
compliance with all applicable corporate governance requirements set forth in
the Nasdaq Marketplace Rules that are then in effect and, with respect to other
applicable corporate governance requirements set forth in the Nasdaq Marketplace
Rules not currently in effect, the Company is taking such steps to ensure that
it will be in compliance with such requirements upon and all times after the
effectiveness thereof;
     (q) to take all necessary actions to ensure that, upon and at all times
after the effectiveness of the Registration Statement, it will be in compliance
with all applicable provisions of the Sarbanes-Oxley Act and all rules and
regulations promulgated thereunder or implementing the provisions thereof that
are then in effect and, with respect to other applicable provisions of the
Sarbanes-Oxley Act not currently in effect, the Company is taking such steps to
ensure that it will be in compliance with such requirements upon and at all
times after the effectiveness thereof;
     (r) to maintain, at its expense, a registrar and transfer agent for the
Shares;
     (s) to refrain, from the date hereof until 180 days after the date of the
Prospectus (the “Lock-Up Period”), without the prior written consent of the
Representative, from, directly or indirectly, (i) offering, selling, agreeing to
offer or selling, soliciting offers to purchase, granting any call option or
purchasing any put option with respect to, pledging, borrowing or otherwise
disposing of any Common Stock, any other equity security of the Company or any
of its subsidiaries and any security convertible into, or exercisable or
exchangeable for, any Common Stock or other such equity security (whether the
Company now owns or hereafter acquires such Common Stock or other security)
(“Relevant Securities”), and (ii) establishing or increasing any “put equivalent
position” or liquidating or decreasing any “call equivalent position” with
respect to any Relevant Security (in each case within the meaning of Section 16
of the Exchange Act and the Exchange Act Regulations), or otherwise entering
into any swap, derivative or other transaction or arrangement that transfers to
another, in whole or in part, any economic consequences of ownership of any
Relevant Security, whether or not such transaction is to be settled by delivery
of Relevant Securities, other securities, cash or other consideration; provided,
however, that restrictions described in clauses (i) and (ii) do not apply to:
(a) the establishment of a trading plan pursuant to the Exchange Act or
Rule 10b5-1 promulgated thereunder, provided that no transfers occur under such
plan during the Lock-Up Period; (b) transfers of shares of Common Stock as a
gift or for no consideration, provided that each donee agrees to be subject to
the restrictions described

-22-



--------------------------------------------------------------------------------



 



in clauses (i) and (ii) above; (c) tenders of shares of Common Stock made in
response to a bona fide third party takeover bid made to all holders of shares
of Common Stock or any other acquisition transaction whereby all or
substantially all of the shares of Common Stock are acquired by a third party;
(d) the sale of shares of Common Stock by the Company to the Underwriters;
(e) the issuance of shares of Common Stock upon the exercise of stock options;
(f) the grant of stock options and other stock-based awards pursuant to the
Company’s stock incentive plans and the filing of a registration statement on
Form S-8 relating to Common Stock issued or issuable pursuant to stock options
outstanding on the date hereof and Common Stock and other stock-based awards
issued or issuable pursuant to the Company’s stock incentive plans;
(g) transactions effected in accordance with the Lightyear recapitalization
described in the Prospectus and the Disclosure Package; or (h) the issuance by
the Company of shares of Common Stock in connection with any mergers or other
acquisition transactions, provided that the total number of shares of Common
Stock issued pursuant to the foregoing does not exceed 20% of the total number
of shares of Common Stock outstanding immediately after the Closing Time and
that each acquirer of shares of Common Stock so issued agrees to be subject to
the restrictions described in clauses (i) and (ii) above; and in addition, if
(1) during the last 17 days of the Lock-Up Period, (A) the Company releases
earnings results or (B) material news or a material event relating to the
Company occurs, or (2) before the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 16-day period
following the last day of the Lock-Up Period, then in each case the Lock-Up
Period will be extended, and the restrictions imposed by this Agreement shall
continue to apply, until the expiration of the 18-day period beginning on the
date of the release of the earnings results or the occurrence of material news
or a material event relating to the Company, as the case may be, unless the
Representative waives, in writing, such extension;
     (t) not to, and to use its reasonable best efforts to cause its officers
and directors not to, (i) take, directly or indirectly prior to termination of
the underwriting syndicate contemplated by this Agreement, any action designed
to stabilize or manipulate the price of any security of the Company, or which
may cause or result in, or which might in the future reasonably be expected to
cause or result in, the stabilization or manipulation of the price of any
security of the Company, to facilitate the sale or resale of any of the Shares,
(ii) sell, bid for, purchase or pay anyone any compensation for soliciting
purchases of the Shares or (iii) pay or agree to pay to any person (other than
the Underwriters) any compensation for soliciting any order to purchase any
other securities of the Company;
     (u) to cause each of the persons listed on Schedule III hereto to furnish
to the Representative, prior to the Initial Sale Time, a letter, substantially
in the form of Exhibit A hereto (the “Lock-Up Letter Agreement”);
     (v) if, at any time during the 90-day period after the date of the
Prospectus, any rumor, publication or event relating to or affecting the Company
shall occur as a result of which, in the reasonable opinion of the
Representative, the market price of the Common Stock has been or is likely to be
materially affected (regardless of whether such

-23-



--------------------------------------------------------------------------------



 



rumor, publication or event necessitates a supplement to or amendment of the
Prospectus) and after written notice from the Representative advising the
Company to the effect set forth above, to forthwith prepare, consult with the
Representative concerning the substance of, and disseminate a press release or
other public statement, reasonably satisfactory to the Representative,
responding to or commenting on such rumor, publication or event; and
     (w) that the Company will comply with all of the provisions of any
undertakings in the Registration Statement.
     5. Payment of Expenses:
     (a) The Company agrees to pay all costs and expenses incident to the
performance of its obligations under this Agreement, whether or not the
transactions contemplated hereunder are consummated or this Agreement is
terminated, including expenses, fees and taxes in connection with (i) the
preparation and filing of the Registration Statement, each Preliminary
Prospectus, the Prospectus, any Issuer Free Writing Prospectus and any
amendments or supplements thereto, and the printing and furnishing of copies of
each thereof to the Underwriters and to dealers (including costs of mailing and
shipment), (ii) the preparation, issuance and delivery of the certificates for
the Shares to the Underwriters, including any stock or other transfer taxes or
duties payable upon the sale of the Shares to the Underwriters, (iii) the
printing of this Agreement and any dealer agreements and furnishing of copies of
each to the Underwriters and to dealers (including costs of mailing and
shipment), (iv) the qualification of the Shares for offering and sale under
state laws that the Company and the Representative have mutually agreed are
appropriate and the determination of their eligibility for investment under
state law as aforesaid (including the legal fees and filing fees and other
disbursements of counsel for the Underwriters), assuming that the Common Stock
is approved for listing on the Nasdaq and the printing and furnishing of copies
of any blue sky surveys or legal investment surveys to the Underwriters and to
dealers (provided, however, that the aggregate expenses and fees in connection
with this subsection (iv) and subsection (v) below shall not exceed $15,000
without the prior written consent of the Company, which consent will not be
unreasonably withheld), (v) filing for review of the public offering of the
Shares by the NASD (excluding the legal fees and other disbursements of counsel
for the Underwriters relating thereto), (vi) the fees and expenses of any
transfer agent or registrar for the Shares and miscellaneous expenses referred
to in the Registration Statement, (vii) the fees and expenses incurred in
connection with the approval for listing of the Shares on the Nasdaq,
(viii) fees and expenses incurred in connection with making road show
presentations with respect to the offering of the Shares, other than the fees
and expenses of the underwriters relating thereto, and (ix) the performance of
the Company’s other obligations hereunder. Upon the request of the
Representative, the Company will provide funds in advance for filing fees.

-24-



--------------------------------------------------------------------------------



 



     (b) Except as provided in subsections (a)(iv), the Underwriters will pay
their own out-of-pocket expenses in connection with the performance of their
activities under this Agreement, including, but not limited to, costs such as
printing, facsimile, courier service, direct computer expenses, accommodations
and travel, fees and expenses of the Underwriters’ outside legal counsel and any
other advisors, accountants, appraisers, etc. (other than the reasonable and
actual fees and expenses of counsel with respect to state securities or blue sky
laws, all of which shall be reimbursed by the Company pursuant to, and subject
to the limit provided in subsection (a)(iv) above).
     6. Conditions of the Underwriters’ Obligations:
     The obligations of the Underwriters hereunder to purchase Shares at the
Closing Time or on each Option Closing Time, as applicable, are subject to the
accuracy of the representations and warranties on the part of the Company
hereunder on the date hereof and at the Closing Time and on each Option Closing
Time, as applicable, the performance by the Company of its obligations hereunder
and to the satisfaction of the following further conditions at the Closing Time
or on each Option Closing Time, as applicable:
     (a) The Company shall furnish to the Underwriters at the Closing Time and
on each Option Closing Time (i) an opinion of Nelson Mullins Riley & Scarborough
LLP, counsel for the Company and the Subsidiaries, addressed to the Underwriters
and dated the Closing Time and each Option Closing Time, as applicable, and
(ii) an opinion of Harwell Howard Hyne Gabbert & Manner, P.C., counsel for the
Company and the Subsidiaries, addressed to the Underwriters and dated the
Closing Time and each Option Closing Time, as applicable, each in form and
substance satisfactory to Pillsbury Winthrop Shaw Pittman LLP, counsel for the
Underwriters to the effect set forth substantially in Exhibit B.
     (b) On the date of this Agreement and at the Closing Time and each Option
Closing Time (if applicable), the Representative shall have received from Grant
Thornton LLP, Ernst & Young LLP and Stockman Kast & Co., LLP, respectively,
letters dated the respective dates of delivery thereof and addressed to the
Representative, in form and substance satisfactory to the Representative,
containing statements and information of the type specified in AU Section 634
“Letters for Underwriters and Certain other Requesting Parties” issued by the
American Institute of Certified Public Accountants with respect to the financial
statements, including any pro forma financial statements, and certain financial
information of the Company and the Subsidiaries included in the Registration
Statement, the Prospectus and the Disclosure Package, and such other matters
customarily covered by comfort letters issued in connection with registered
public offerings; provided, that the letters delivered at the Closing Time and
each Option Closing Time (if applicable) shall use a “cut-off” date no more than
three business days prior to such Closing Time or such Option Closing Time, as
the case may be.
          In the event that the letters referred to above set forth any changes
in indebtedness, decreases in total assets or retained earnings or increases in
borrowings, it

-25-



--------------------------------------------------------------------------------



 



shall be a further condition to the obligations of the Underwriters that
(A) such letters shall be accompanied by a written explanation of the Company as
to the significance thereof, unless the Representative deems such explanation
unnecessary, and (B) such changes, decreases or increases do not, in the sole
judgment of the Representative, make it impractical or inadvisable to proceed
with the purchase and delivery of the Shares as contemplated by the Registration
Statement.
     (c) The Representative shall have received at the Closing Time and on each
Option Closing Time the favorable opinion of Pillsbury Winthrop Shaw Pittman
LLP, dated the Closing Time or such Option Closing Time, addressed to the
Representative and in form and substance satisfactory to the Representative.
     (d) The Registration Statement shall have become effective not later than
5:00 p.m., New York City time, on the date of this Agreement, or such later time
and date as the Representative shall approve.
     (e) No amendment or supplement to the Registration Statement, the
Prospectus or any document in the Disclosure Package shall have been filed to
which the Underwriters shall have objected in writing.
     (f) Prior to the Closing Time and each Option Closing Time (i) no stop
order suspending the effectiveness of the Registration Statement or any order
preventing or suspending the use of the Prospectus or any document in the
Disclosure Package shall have been issued, and no proceedings for such purpose
shall have been initiated or threatened, by the Commission, and no suspension of
the qualification of the Shares for offering or sale in any jurisdiction, or the
initiation or threatening of any proceedings for any of such purposes, has
occurred; (ii) all requests for additional information on the part of the
Commission shall have been complied with to the reasonable satisfaction of the
Representative; (iii) the Registration Statement shall not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading; and
(iv) the Prospectus and the Disclosure Package shall not contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading.
     (g) All filings with the Commission required by Rule 424 under the
Securities Act to have been filed by the Closing Time shall have been made
within the applicable time period prescribed for such filing by such Rule.
     (h) Between the time of execution of this Agreement and the Closing Time or
the relevant Option Closing Time there shall not have been any Material Adverse
Change or any prospective Material Adverse Change, and (ii) no transaction which
is material and unfavorable to the Company shall have been entered into by the
Company or any of the Subsidiaries, in each case, which in the Representative’s
sole judgment, makes it impracticable or inadvisable to proceed with the public
offering of the Shares as contemplated by the Registration Statement.

-26-



--------------------------------------------------------------------------------



 



     (i) The Shares shall have been approved for listing on the Nasdaq Global
Market, subject to official notice of issuance.
     (j) The NASD shall not have raised any objection with respect to the
fairness and reasonableness of the underwriting terms and arrangements.
     (k) The Representative shall have received Lock-Up Letter Agreements
contemplated by Section 4 of this Agreement and such Lock-Up Letter Agreements
shall be in full force and effect.
     (l) The Company will, at the Closing Time and on each Option Closing Time,
deliver to the Underwriters a certificate of the Company signed on its behalf by
its Chief Executive Officer or Chief Financial Officer, to the effect that:
     (i) the representations and warranties of the Company in this Agreement are
true and correct, as if made on and as of the Closing Time or any Option Closing
Time, as applicable, and the Company has complied with all the agreements and
satisfied all the conditions on its part to be performed or satisfied at or
prior to the Closing Time or any Option Closing Time, as applicable;
     (ii) no stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto has been issued and no
proceedings for that purpose have been instituted or are pending or threatened
under the Securities Act;
     (iii) the signers of such certificate have carefully examined the
Registration Statement, the Prospectus, the Disclosure Package, any amendment or
supplement thereto, and this Agreement, and that when the Registration Statement
became effective and at all times subsequent thereto up to the Closing Time or
any Option Closing Time, as applicable, the Registration Statement and the
Prospectus and the Preliminary Prospectus, and any amendments or supplements
thereto, contained all material information required to be included therein by
the Securities Act or the Exchange Act and the applicable rules and regulations
of the Commission thereunder, as the case may be, and in all material respects
conformed to the requirements of the Securities Act or the Exchange Act and the
applicable rules and regulations of the Commission thereunder, as the case may
be; the Registration Statement and any amendments thereto, did not and, as of
the Closing Time or any Option Closing Time, as applicable, does not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading and
the Prospectus and the Disclosure Package, and any amendments or supplements
thereto, did not and as of the Closing Time or any Option Closing Time, as
applicable, do not include any untrue statement of a material fact or omit to
state a

-27-



--------------------------------------------------------------------------------



 



material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading; and, since the effective date of the Registration Statement, there
has occurred no event required to be set forth in an amendment or supplement to
the Prospectus or the Disclosure Package which has not been so set forth
(provided, however, that the Company shall make no warranty or representation
with respect to any statement contained in or omitted from the Registration
Statement, the Preliminary Prospectus or the Prospectus in reliance upon and in
conformity with the information concerning the Underwriters and furnished in
writing by or on behalf of the Underwriters through the Representative to the
Company expressly for use therein (that information being limited to that
described in the last sentence of the first paragraph of Section 9(b) hereof));
and
     (iv) subsequent to the respective dates as of which information is given in
the Registration Statement, the Prospectus and the Disclosure Package, there has
not been (a) any Material Adverse Change, (b) any transaction that is material
to the Company and the Subsidiaries considered as one enterprise, except
transactions entered into in the ordinary course of business, (c) any
obligation, direct or contingent, that is material to the Company and the
Subsidiaries considered as one enterprise, incurred by the Company or the
Subsidiaries, except obligations incurred in the ordinary course of business,
(d) any change in the capital stock or outstanding indebtedness of the Company
or any Subsidiary that is material to the Company and the Subsidiaries
considered as one enterprise, (e) any dividend or distribution of any kind
declared, paid or made on the capital stock of the Company or any Subsidiary, or
(f) any loss or damage (whether or not insured) to the property of the Company
or any Subsidiary which has been sustained or will have been sustained which has
a Material Adverse Effect.
     (m) The Company shall have furnished to the Underwriters such other
documents and certificates as to the accuracy and completeness of any statement
in the Registration Statement, the Prospectus and the Disclosure Package, the
representations, warranties and statements of the Company contained herein, and
the performance by the Company of its covenants contained herein, and the
fulfillment of any conditions contained herein, as of the Closing Time or any
Option Closing Time, as the Underwriters may reasonably request.
     7. Termination:
     The obligations of the several Underwriters hereunder shall be subject to
termination in the absolute discretion of the Representative, at any time prior
to the Closing Time or any Option Closing Time, (i) if any of the conditions
specified in Section 6 shall not have been fulfilled when and as required by
this Agreement to be

-28-



--------------------------------------------------------------------------------



 



fulfilled, or (ii) if there has been since the respective dates as of which
information is given in the Registration Statement, the Prospectus or the
Disclosure Package, any Material Adverse Change, or any development involving a
prospective Material Adverse Change, or material change in management of the
Company or any Subsidiary, whether or not arising in the ordinary course of
business, or (iii) if there has occurred any outbreak or escalation of
hostilities or other national or international calamity or crisis or change in
economic, political or other conditions, the effect of which on the United
States or international financial markets is such as to make it, in the judgment
of the Representative, impracticable to market the Shares or enforce contracts
for the sale of the Shares, or (iv) if trading in any securities of the Company
has been suspended by the Commission or by Nasdaq, or if trading generally on
the New York Stock Exchange or on the Nasdaq has been suspended (including an
automatic halt in trading pursuant to market-decline triggers, other than those
in which solely program trading is temporarily halted), or limitations on prices
for trading (other than limitations on hours or numbers of days of trading) have
been fixed, or maximum ranges for prices for securities have been required, by
such exchange or the NASD or by order of the Commission or any other
governmental authority, or (v) if there has been any downgrade in the rating of
any of the Company’s debt securities or preferred stock by any “nationally
recognized statistical rating organization” (as defined for purposes of Rule
436(g) under the Securities Act), or (vi) any federal, state, local or foreign
statute, regulation, rule or order of any court or other governmental authority
has been enacted, published, decreed or otherwise promulgated which, in the
reasonable opinion of the Representative, materially adversely affects or will
materially adversely affect the business or operations of the Company, or
(vii) any action has been taken by any federal, state, local or foreign
government or agency in respect of its monetary or fiscal affairs which, in the
reasonable opinion of the Representative, could reasonably be expected to have a
material adverse effect on the securities markets in the United States.
     If the Representative elects to terminate this Agreement as provided in
this Section 7, the Company and the Underwriters shall be notified promptly by
telephone, promptly confirmed by facsimile.
     If the sale to the Underwriters of the Shares, as contemplated by this
Agreement, is not carried out by the Underwriters for any reason permitted under
this Agreement or if such sale is not carried out because the Company shall be
unable to comply in all material respects with any of the terms of this
Agreement, the Company shall not be under any obligation or liability under this
Agreement (except to the extent provided in Sections 5 and 9 hereof) and the
Underwriters shall be under no obligation or liability to the Company under this
Agreement (except to the extent provided in Section 9 hereof) or to one another
hereunder.
     8. Increase in Underwriters’ Commitments:
     If any Underwriter shall default at the Closing Time or on any Option
Closing Time in its obligation to take up and pay for the Shares to be purchased
by it under this

-29-



--------------------------------------------------------------------------------



 



Agreement on such date, the Representative shall have the right, within 36 hours
after such default, to make arrangements for one or more of the non-defaulting
Underwriters, or any other underwriters, to purchase all, but not less than all,
of the Shares which such Underwriter shall have agreed but failed to take up and
pay for (the “Defaulted Shares”). Absent the completion of such arrangements
within such 36-hour period, (i) if the total number of Defaulted Shares does not
exceed 10% of the total number of Shares to be purchased on such date, each
non-defaulting Underwriter shall take up and pay for (in addition to the number
of Shares which it is otherwise obligated to purchase on such date pursuant to
this Agreement) the portion of the total number of Shares agreed to be purchased
by the defaulting Underwriter on such date in the proportion that its
underwriting obligations hereunder bears to the underwriting obligations of all
non-defaulting Underwriters; and (ii) if the total number of Defaulted Shares
exceeds 10% of such total number of Shares to be purchased on such date, the
Representative may terminate this Agreement by notice to the Company, without
liability of any party to any other party except that the provisions of
Sections 5 and 9 hereof shall at all times be effective and shall survive such
termination; provided, however, that nothing herein will relieve a defaulting
Underwriter from liability for its default.
     Without relieving any defaulting Underwriter from its obligations
hereunder, the Company agrees with the non-defaulting Underwriters that it will
not sell any Shares hereunder on such date unless all of the Shares to be
purchased on such date are purchased on such date by the Underwriters (or by
substituted Underwriters selected by the Representative with the approval of the
Company or selected by the Company with the approval of the Representative).
     If a new Underwriter or Underwriters are substituted for a defaulting
Underwriter in accordance with the foregoing provision, the Company or the
non-defaulting Underwriters shall have the right to postpone the Closing Time or
the relevant Option Closing Time for a period not exceeding five business days
in order that any necessary changes in the Registration Statement and Prospectus
and other documents may be effected.
     The term “Underwriter” as used in this Agreement shall refer to and include
any Underwriter substituted under this Section 8 with the same effect as if such
substituted Underwriter had originally been named in this Agreement.
     9. Indemnity and Contribution by the Company and the Underwriters:
     (a) The Company agrees to indemnify, defend and hold harmless each
Underwriter and any person who controls any Underwriter within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, and the
respective directors, officers, employees and agents of each Underwriter from
and against any loss, expense, liability, damage or claim (including the
reasonable cost of investigation) which, jointly or severally, any such
Underwriter or controlling person may incur under the Securities Act, the
Exchange Act or otherwise, insofar as such loss, expense, liability, damage or
claim arises out of or is based upon (A) any breach of any representation,
warranty or

-30-



--------------------------------------------------------------------------------



 



covenant of the Company contained herein, (B) any failure on the part of the
Company to comply with any applicable law, rule or regulation relating to the
offering of securities being made pursuant to the Prospectus, (C) any untrue
statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment), any Issuer Free Writing Prospectus
that the Company has filed or was required to file with the Commission, or the
Prospectus (the term Prospectus for the purpose of this Section 9 being deemed
to include any Preliminary Prospectus, the Prospectus and the Prospectus as
amended or supplemented by the Company), (D) any application or other document,
or any amendment or supplement thereto, executed by the Company or based upon
written information furnished by or on behalf of the Company filed in any
jurisdiction (domestic or foreign) in order to qualify the Shares under the
securities or blue sky laws thereof or filed with the Commission or any
securities association or securities exchange (each an “Application”), (E) any
omission or alleged omission to state a material fact required to be stated in
any such Registration Statement, or necessary to make the statements therein not
misleading, (F) any omission or alleged omission from any such Issuer Free
Writing Prospectus, Prospectus or any Application of a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (G) any untrue statement or alleged untrue
statement of any material fact contained in any audio or visual materials used
in connection with the marketing of the Shares, including, without limitation,
slides, videos, films and tape recordings; except in the case of (C), (E) and
(F) above only insofar as any such loss, expense, liability, damage or claim
arises out of or is based upon any untrue statement or alleged untrue statement
or omission or alleged omission of a material fact contained in and in
conformity with information furnished in writing by the Underwriters through the
Representative to the Company expressly for use in such Registration Statement,
Prospectus or Application. The indemnity agreement set forth in this Section
9(a) shall be in addition to any liability which the Company may otherwise have.
     If any action is brought against an Underwriter or controlling person in
respect of which indemnity may be sought against the Company pursuant to
subsection (a) above, such Underwriter shall promptly notify the Company in
writing of the institution of such action, and the Company shall assume the
defense of such action, including the employment of counsel and payment of
expenses; provided, however, that any failure or delay to so notify the Company
will not relieve the Company of any obligation hereunder, except to the extent
that its ability to defend is actually impaired by such failure or delay. Such
Underwriter or controlling person shall have the right to employ its or their
own counsel in any such case, but the fees and expenses of such counsel shall be
at the expense of such Underwriter or such controlling person unless the
employment of such counsel shall have been authorized in writing by the Company
in connection with the defense of such action, or the Company shall not have
employed counsel to have charge of the defense of such action within a
reasonable time or such indemnified party or parties shall have reasonably
concluded (based on the advice of counsel) that there may be defenses available
to it or them which are different from or additional to those available to the
Company (in which case the Company shall not have the right to direct the
defense of such action on behalf of the indemnified party or parties), in any of
which events such

-31-



--------------------------------------------------------------------------------



 



fees and expenses shall be borne by the Company and paid as incurred (it being
understood, however, that the Company shall not be liable for the expenses of
more than one separate firm of attorneys for the Underwriters or controlling
persons in any one action or series of related actions in the same jurisdiction
(other than local counsel in any such jurisdiction) representing the indemnified
parties who are parties to such action). Anything in this paragraph to the
contrary notwithstanding, the Company shall not be liable for any settlement of
any such claim or action effected without its consent.
     (b) Each Underwriter agrees, severally and not jointly, to indemnify,
defend and hold harmless the Company, the Company’s directors, the Company’s
officers that signed the Registration Statement, and any person who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act, from and against any loss, expense, liability, damage or claim
(including the reasonable cost of investigation) which the Company may incur
under the Securities Act, the Exchange Act or otherwise, insofar as such loss,
expense, liability, damage or claim arises out of or is based upon (A) any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment), any Issuer Free Writing Prospectus
that the Company has filed or was required to file with the Commission, or the
Prospectus, or any Application, (B) any omission or alleged omission to state a
material fact required to be stated in any such Registration Statement, or
necessary to make the statements therein not misleading, or (C) any omission or
alleged omission from any such Issuer Free Writing Prospectus, Prospectus or any
Application of a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading, but in
each case only insofar as such untrue statement or alleged untrue statement or
omission or alleged omission was made in such Registration Statement, Issuer
Free Writing Prospectus, Prospectus or Application in reliance upon and in
conformity with information furnished in writing by the Underwriters through the
Representative to the Company expressly for use therein. The following
statements under the caption “Underwriting” beginning on page 99 of the
Preliminary Prospectus: (i) the first two sentences of the third paragraph on
page 99, (ii) the sixth paragraph on page 100 of the Preliminary Prospectus
beginning with “The representative of the underwriters may engage...” until and
including the last bullet of that paragraph ending with “...at which a
stabilizing bid is made.” on page 101 of the Preliminary Prospectus and
(iii) the last three paragraphs on page 101 of the Preliminary Prospectus (and
the corresponding sections of the Disclosure Package and the Prospectus, to the
extent such statements relate to the Underwriters) constitute the only
information furnished by or on behalf of any Underwriter through the
Representative to the Company for purposes of Section 3(l) and Section 3(m) and
this Section 9.
     If any action is brought against the Company in respect of which indemnity
may be sought against any Underwriter pursuant to the foregoing paragraph, the
Company or such person shall promptly notify the Representative in writing of
the institution of such action and the Representative, on behalf of the
Underwriters, shall assume the defense of such action, including the employment
of counsel and payment of expenses. The Company or such person shall have the
right to employ its own counsel in any such case,

-32-



--------------------------------------------------------------------------------



 



but the fees and expenses of such counsel shall be at the expense of the Company
or such person unless the employment of such counsel shall have been authorized
in writing by the Representative in connection with the defense of such action
or the Representative shall not have employed counsel to have charge of the
defense of such action within a reasonable time or such indemnified party or
parties shall have reasonably concluded (based on the advice of counsel) that
there may be defenses available to it or them which are different from or
additional to those available to the Underwriters (in which case the
Representative shall not have the right to direct the defense of such action on
behalf of the indemnified party or parties), in any of which events such fees
and expenses shall be borne by such Underwriter and paid as incurred (it being
understood, however, that the Underwriters shall not be liable for the expenses
of more than one separate firm of attorneys in any one action or series of
related actions in the same jurisdiction (other than local counsel in any such
jurisdiction) representing the indemnified parties who are parties to such
action). Anything in this paragraph to the contrary notwithstanding, no
Underwriter shall be liable for any settlement of any such claim or action
effected without the written consent of the Representative.
     (c) If the indemnification provided for in this Section 9 is unavailable or
insufficient to hold harmless an indemnified party under subsections (a),
(b) and (c) of this Section 9 in respect of any losses, expenses, liabilities,
damages or claims referred to therein, then each applicable indemnifying party,
in lieu of indemnifying such indemnified party, shall contribute to the amount
paid or payable by such indemnified party as a result of such losses, expenses,
liabilities, damages or claims (i) in such proportion as is appropriate to
reflect the relative benefits received by the Company and the Underwriters from
the offering of the Shares or (ii) if (but only if) the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Company and of the Underwriters in
connection with the statements or omissions which resulted in such losses,
expenses, liabilities, damages or claims, as well as any other relevant
equitable considerations. The relative benefits received by the Company and the
Underwriters shall be deemed to be in the same proportion as the total proceeds
from the offering (net of underwriting discounts and commissions but before
deducting expenses) received by the Company bear to the underwriting discounts
and commissions received by the Underwriters. The relative fault of the Company
and of the Underwriters shall be determined by reference to, among other things,
whether the untrue statement or alleged untrue statement of a material fact or
omission or alleged omission relates to information supplied by the Company or
by the Underwriters and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims, damages
and liabilities referred to above shall be deemed to include any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any claim or action.
     (d) The Company and the Underwriters agree that it would not be just and
equitable if contribution pursuant to this Section 9 were determined by pro rata
allocation

-33-



--------------------------------------------------------------------------------



 



(even if the Underwriters were treated as one entity for such purpose) or by any
other method of allocation which does not take account of the equitable
considerations referred to in subsection (c)(i) and, if applicable, subsection
(c)(ii), above. Notwithstanding the provisions of this Section 9, no Underwriter
shall be required to contribute any amount in excess of the underwriting
discounts and commissions applicable to the Shares purchased by such
Underwriter. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Underwriters’ obligations to contribute pursuant to this
Section 9 are several in proportion to their respective underwriting commitments
and not joint.
     10. Survival:
     The indemnity and contribution agreements contained in Section 9 and the
covenants, warranties and representations of the Company contained in
Sections 3, 4 and 5 of this Agreement shall remain in full force and effect
regardless of any investigation made by or on behalf of any Underwriter, or any
person who controls any Underwriter within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, and the respective directors,
officers, employees and agents of each Underwriter or by or on behalf of the
Company, its directors and officers, or any person who controls the Company
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, and shall survive any termination of this Agreement or the sale
and delivery of the Shares. The Company and each Underwriter agree promptly to
notify the others of the commencement of any litigation or proceeding against it
and, in the case of the Company, against any of the Company’s officers and
directors, in connection with the sale and delivery of the Shares, or in
connection with the Registration Statement or Prospectus.
     11. Duties:
     Nothing in this Agreement shall be deemed to create a partnership, joint
venture or agency relationship between the parties. The Underwriters undertake
to perform such duties and obligations only as expressly set forth herein. Such
duties and obligations of the Underwriters with respect to the Shares shall be
determined solely by the express provisions of this Agreement, and the
Underwriters shall not be liable except for the performance of such duties and
obligations with respect to the Shares as are specifically set forth in this
Agreement. The Company acknowledges and agrees that: (i) the purchase and sale
of the Shares pursuant to this Agreement, including the determination of the
public offering price of the Shares and any related discounts and commissions,
is an arm’s-length commercial transaction between the Company, on the one hand,
and the several Underwriters, on the other hand, and the Company is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated by this Agreement; (ii) in
connection with each transaction contemplated hereby and the process leading to
such transaction each Underwriter is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary of

-34-



--------------------------------------------------------------------------------



 



the Company or its affiliates, shareholders, creditors or employees or any other
party; (iii) no Underwriter has assumed or will assume an advisory, agency or
fiduciary responsibility in favor of the Company with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether such Underwriter has advised or is currently advising the Company on
other matters); and (iv) the several Underwriters and their respective
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Company and that the several
Underwriters have no obligation to disclose any of such interests. The Company
acknowledges that the Underwriters disclaim any implied duties (including any
fiduciary duty), covenants or obligations arising from the Underwriters’
performance of the duties and obligations expressly set forth herein. The
Company hereby waives and releases, to the fullest extent permitted by law, any
claims that the Company may have against the several Underwriters with respect
to any breach or alleged breach of agency or fiduciary duty.
12. Notices:
     Except as otherwise herein provided, all statements, requests, notices and
agreements shall be in writing or by telegram and, if to the Underwriters, shall
be sufficient in all respects if delivered to Friedman, Billings, Ramsey & Co.,
Inc., 1001 19th Street North, Arlington, Virginia 22209, Attention: Syndicate
Department; if to the Company, shall be sufficient in all respects if delivered
to the Company at the offices of the Company at 9020 Overlook Boulevard, Third
Floor, Brentwood, Tennessee 37027, Attention: Chief Executive Officer.
     13. Governing Law; Headings:
     THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT REGARD TO CONFLICTS OF LAWS
PRINCIPLES. The section headings in this Agreement have been inserted as a
matter of convenience of reference and are not a part of this Agreement.
     14. Parties at Interest:
     The Agreement herein set forth has been and is made solely for the benefit
of the Underwriters, the Company and the controlling persons, directors and
officers referred to in Sections 9 and 10 hereof, and their respective
successors, assigns, executors and administrators. No other person, partnership,
association or corporation (including a purchaser, as such purchaser, from any
of the Underwriters) shall acquire or have any right under or by virtue of this
Agreement.

-35-



--------------------------------------------------------------------------------



 



     15. Counterparts and Facsimile Signatures:
     This Agreement may be signed by the parties in counterparts which together
shall constitute one and the same agreement among the parties. A facsimile
signature shall constitute an original signature for all purposes.
[Remainder of Page Intentionally Left Blank]

-36-



--------------------------------------------------------------------------------



 



     If the foregoing correctly sets forth the understanding among the Company
and the Underwriters, please so indicate in the space provided below for the
purpose, whereupon this Agreement shall constitute a binding agreement among the
Company and the Underwriters.

                  Very truly yours,    
 
                GOLDLEAF FINANCIAL SOLUTIONS, INC.    
 
           
 
  By:      /S/ G. Lynn Boggs
 
   By: G. Lynn Boggs    
 
         Title: Chief Executive Officer    

Accepted and agreed to as
of the date first above written:
FRIEDMAN, BILLINGS, RAMSEY & CO., INC.

         
By:
     /S/ James R. Kleeblatt
 
By: James R. Kleeblatt    
 
  Title: Senior Managing Director    

For itself and as Representative of the other
Underwriters named on Schedule I hereto.
[Signature Page to the Underwriting Agreement]

 



--------------------------------------------------------------------------------



 



Schedule I

              Number of Initial Underwriter   Shares to be Purchased  
Friedman, Billings, Ramsey & Co., Inc.
    7,500,000  
 
       
JMP Securities LLC
    1,500,000  
 
       
D.A. Davidson & Co.
    1,000,000    
 
       
Total
    10,000,000  
 
       

S-1